U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K/A Amendment No.1 ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2013 ☐ TRANSITION REPORT UNDER SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-11388 PLC Systems Inc. (Name of small business issuer in its charter) Yukon Territory, Canada 04-3153858 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) 459 Fortune Boulevard Milford, Massachusetts (Address of principal executive offices) Zip Code (508) 541-8800 (Issuer’s telephone number) Securities registered under Section12(b)of the Exchange Act:
